Citation Nr: 0022980	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-29 229	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) from 
November 19, 1993 through March 12, 1995.  

2. Entitlement to a rating in excess of 50 percent for 
service-connected PTSD from May 1, 1995.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

The veteran and [redacted]


INTRODUCTION

The veteran had active service from January 1969 to January 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision by the RO 
which granted service connection for PTSD and assigned a 10 
percent evaluation, effective from November 19, 1993.  By 
rating action in January 1997, the RO assigned a 30 percent 
evaluation for the veteran's service-connected PTSD, 
effective from November 19, 1993, and a 50 percent rating 
from May 1, 1995.  A personal hearing at the RO was held in 
October 1996.  In September 1997, a hearing was held at the 
RO before Iris S. Sherman, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a).  The Board 
remanded the appeal to the RO for additional development in 
February 1998.  

By rating action in October 1999, the RO confirmed the 30 
percent evaluation assigned for PTSD effective from November 
19, 1993, and the 50 percent rating effective from May 1, 
1995, and assigned a total schedular rating of 100 percent, 
effective from May 20, 1997.  


FINDING OF FACT

On August 21, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal of the issues 
of increased ratings for his service-connected PTSD.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In the instant 
case, the veteran (appellant) has withdrawn his appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



